Exhibit 10.3
 
Execution Version
 


PLEDGE AND SECURITY AGREEMENT
 
THIS PLEDGE AND SECURITY AGREEMENT, dated as of June 2, 2011, is made by BRT
TORCH MEMBER LLC, a Delaware limited liability company (“Pledgor”), in favor of
DEBT OPPORTUNITY FUND III, LLC, a Delaware limited liability company
(“Pledgee”).
 
RECITALS
 
A.          Pledgor and Pledgee have entered into that certain Limited Liability
Company Agreement (the “Operating Agreement”) of BRTL LLC, a Delaware limited
liability company (the “Company”).
 
B.           Pursuant to Section 7.06 and/or Section 9.13 of the Operating
Agreement, Pledgor may from time to time owe to Pledgee a Net Clawback Amount
(the total of all such Net Clawback Amount outstanding from time to time, the
“Obligations”).
 
C.           In order to induce Pledgee to enter into the Operating Agreement,
and in order to further secure in part the Obligations, Pledgee has required
that Pledgor execute and deliver this Agreement to Pledgee.
 
Now, therefore, in consideration of the above Recitals and the mutual covenants
and agreements hereinafter set forth, and subject to the terms and conditions
hereof, Pledgor and Pledgee hereby represent, warrant, covenant and agree as
follows:
 
ARTICLE I
 
DEFINITIONS
 
Capitalized terms used but not defined herein shall have the meanings given
thereto in the Operating Agreement.  As used herein, the following terms have
the meanings indicated:
 
(a)             “Agreement” means this Pledge and Security Agreement, as the
same may from time to time be modified, supplemented or amended and restated.
 
(b)             “Collateral” has the meaning provided in Section 2.1(a).
 
(c)             “Company” has the meaning provided in the Recitals.
 
(d)             “Event of Default” has the meaning provided in Section 2.3.
 
(e)             “Membership Interests” means any and all rights in the capital,
profits, losses, gains, distributions or other economic interests of any type
of, in or to the Company and any right to vote or otherwise direct the affairs
of the Company.
 
(f)              “Obligations” has the meaning provided in the Recitals.
 
 
 
 

--------------------------------------------------------------------------------

 
 
(g)             “Operating Agreement” has the meaning provided in the Recitals.
 
(h)             “Pledgee” has the meaning provided in the preamble of this
Agreement.
 
(i)              “Pledged Interests” has the meaning provided in Section 2.1(b).
 
(j)              “Pledgor” has the meaning provided in the preamble of this
Agreement.
 
(k)             “Receipts” means all of Pledgor’s dividends and/or
distributions, and rights to dividends and/or distributions, of any kind from
any of the Collateral and all proceeds thereof, and all other income, cash flow,
profits, and all other fees and payments of any nature whatsoever arising from
the Membership Interests.
 
(l)              “UCC” and “Uniform Commercial Code” means the Uniform
Commercial Code as in effect from time to time in the State of New York.
 
ARTICLE II
 
PLEDGE OF MEMBERSHIP INTERESTS
Section 2.1.        Pledge.
 
(a)             Pledgor hereby transfers, grants, bargains, sells, conveys,
hypothecates, pledges, sets over, endorses over and delivers unto Pledgee, and
grants to Pledgee, as security for the Obligations, a security interest in (i)
all of Pledgor’s right, title and interest in the Membership Interests and all
proceeds thereof, (ii) any warrants, rights or options issued to the holders of,
or otherwise in respect of, the Membership Interests, (iii) all Receipts, (iv)
all other property hereafter delivered to Pledgee in substitution for or in
addition to the foregoing in respect of the Membership Interests, all
certificates and instruments representing or evidencing such property, and all
cash, securities, interest, dividends, rights and other property at any time and
from time to time received, receivable or otherwise distributed in respect of or
in exchange for any or all thereof, and (v) any and all proceeds resulting from
the items described in clauses (i), (ii) (iii) and (iv), regardless of whether
the items described in clauses (i), (ii), (iii) and (iv) are now owned by
Pledgor or hereafter acquired and whether now existing or hereafter coming into
existence (collectively, the “Collateral”).
 
(b)             Delivery of Collateral.
 
Pledgor agrees to deliver or cause to be delivered to Pledgee in accordance with
Section 3.2(i), any and all certificated membership interests or other
certificated securities now or hereafter included in the Collateral (all such
securities, the “Pledged Interests”), together with any endorsement, accompanied
by one or more undated instruments of transfer duly executed in blank reasonably
satisfactory to Pledgee and by such other instruments and documents as Pledgee
may reasonably request to further evidence or perfect the security interest and
other rights granted herein.
 
 
 
2

--------------------------------------------------------------------------------

 
 
Section 2.2.        [Intentionally Omitted]
 
Section 2.3.        Events of Default.  The occurrence and continuance of any of
the following events shall constitute an “Event of Default” hereunder:
 
(a)            Pledgor shall fail to pay to Pledgee the Net Clawback Amount as
and when required by Section 7.06 and/or Section 9.13 of the Operating Agreement
and such failure to pay has not been cured within ten (10) days after written
notice from Pledgee;
 
(b)           Pledgor shall fail to perform or observe any term, covenant or
agreement contained herein on its respective part to be performed or observed if
such failure shall remain unremedied for 30 days after written notice thereof
shall have been given to Pledgor by Pledgee; provided, however, if (i) such
failure is susceptible to cure, but cannot reasonably be cured within such 30
day period, (ii) Pledgor shall have commenced to cure such failure within said
30 day period, and thereafter diligently and expeditiously proceeds to cure the
same, and (iii) there is no material impairment or deterioration of the value of
the Collateral during the extended cure period, then such 30 day period shall be
extended for an additional 45 days;
 
(c)            The placement, issuance or filing of any levy, attachment,
garnishment or similar process against the Collateral, or the commencement of
any proceeding in connection therewith or of any other judicial process of, upon
or in respect of, the Collateral; or
 
(d)            Except as may permitted under the Operating Agreement and subject
to compliance with Section 3.2(b)(i) hereof, Pledgor shall sell, assign,
transfer, pledge, encumber, dispose of, grant a security interest in, or
otherwise convey any of the Collateral without the prior written consent of
Pledgee, which consent may be withheld in Pledgee’s sole discretion.
 
Section 2.4.        Remedies upon an Event of Default.
 
(a)             If an Event of Default shall have occurred and be continuing,
subject to Section 7.06(e) of the Operating Agreement, Pledgee shall be entitled
to exercise all the rights and remedies of a secured party upon default under
the UCC, including sale of the Collateral.  In furtherance and not in limitation
of the foregoing, Pledgor agrees that, to the extent notice of sale shall be
required by law, at least ten (10) days’ notice to Pledgor of the time and place
of any public sale or the time after which any private sale is to be made shall
constitute reasonable notification.  Each purchaser at any such sale shall hold
the property so sold absolutely free from any claim or right on the part of
Pledgor, and Pledgor hereby waives and releases to the fullest extent permitted
by law any right or equity of redemption with respect to the Collateral after
sale hereunder, and all rights, if any, of marshaling the Collateral and any
other security for the Obligations or otherwise, and all rights, if any, of stay
and/or appraisal which it now has or may any time in the future have under rule
of law or statute now existing or hereafter enacted.  At any such sale, unless
prohibited by applicable law, Pledgee may bid for and purchase (by bidding in
Obligations or otherwise) all or any part of the Collateral so sold free from
any such right or equity of redemption.  Pledgee shall not be liable for failure
to collect or realize upon any or all of the Collateral or for any delay in so
doing nor shall it be under any obligation to take any action whatsoever with
regard thereto.
 
 
3

--------------------------------------------------------------------------------

 
 
 
(b)             Each right, power and remedy of Pledgee provided for in this
Agreement or now or hereafter existing at law or in equity or by statute shall
be cumulative and concurrent and shall be in addition to every other such right,
power or remedy.  The exercise or beginning of the exercise by Pledgee of any
one or more of the rights, powers or remedies provided for in this Agreement or
now or hereafter existing at law or in equity or by statute or otherwise shall
not preclude the simultaneous or later exercise by Pledgee of all such other
rights, powers or remedies, and no failure or delay on the part of Pledgee to
exercise any such right, power or remedy shall operate as a waiver thereof.
 
(c)             All moneys collected by Pledgee upon any sale or other
disposition of the Collateral, together with all other moneys received by
Pledgee hereunder, shall be applied as follows:
 
(i)       First, to the payment of all costs and expenses, if any, of Pledgee
incurred in connection with such sale or disposition or otherwise payable under
this Agreement;
 
(ii)      Second, to the payment of the Obligations in such order as Pledgee
shall determine in its discretion; and
 
(iii)     Third, to the extent remaining after the application pursuant to the
preceding clauses (i) and (ii), to Pledgor or to whomever may be lawfully
entitled to receive such payment.
 
(d)             It is understood and agreed that Pledgor shall remain liable to
the extent of any deficiency between (i) the amount of the proceeds of the
Collateral applied pursuant to Section 2.4 and (ii) the outstanding amount of
the Obligations.
 
(e)             Upon any sale of the Collateral by Pledgee hereunder, the
receipt by Pledgee or the officer making the sale of the purchase price shall be
a sufficient discharge to the purchaser or purchasers of the Collateral so sold,
and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to Pledgee or such
officer or be answerable in any way for the misapplication or nonapplication
thereof.
 
Section 2.5.        Further Assurances.  Pledgor shall cause to be filed at its
sole cost and expense such UCC financing statements, in all applicable recording
offices of each applicable jurisdiction, as are required to perfect the security
interest of Pledgee in the Collateral, and will promptly provide Pledgee with
certified copies thereof with evidence of filing indicated thereon.  In
addition, Pledgor shall, at Pledgor’s sole cost and expense, from time to time
as reasonably requested by Pledgee, prepare, execute, acknowledge, record,
register, file and/or deliver to Pledgee such other instruments, agreements,
certificates and documents (including the preparation and filing of UCC
financing statements and continuations thereof) as Pledgee may reasonably
request to evidence, confirm, perfect and maintain the liens granted or required
to be granted to Pledgee by this Agreement, and shall fully cooperate with
Pledgee and perform all additional acts which are necessary to effect the
purposes of the this Agreement.
 
 
 
4

--------------------------------------------------------------------------------

 
 
Section 2.6.        Termination and Release of Pledge.  Upon the expiration or
earlier termination of the existence of the Company and the indefeasible
repayment in full of any outstanding Obligations, the pledge of the Collateral
contained in this Article II shall automatically terminate and Pledgee, at the
request and expense of Pledgor, will execute and deliver to Pledgor a proper
instrument or instruments acknowledging the satisfaction and termination of such
pledge, and will duly assign, transfer and deliver to Pledgor (without recourse
and without any representation or warranty except that it has not previously
encumbered or sold such Collateral in violation of this Agreement) such of the
Collateral as may be in the possession of Pledgee and as has not theretofore
been sold or otherwise applied or released pursuant to this Agreement, together
with any moneys at the time held by Pledgee hereunder.  In the event that all or
any part of the Collateral is sold in connection with a sale permitted by terms
of this Agreement or is otherwise released at the direction of Pledgee, and the
proceeds of such sale or sales or from such release are to be applied in
accordance with the terms of this Agreement to the extent required to be so
applied, Pledgee, at the request and expense of Pledgor, will release such
Collateral from this Agreement, and will duly assign, transfer and deliver to
Pledgor (without recourse and without any representation or warranty except that
it has not previously encumbered or sold such Collateral in violation of this
Agreement) such of the Collateral as is then being (or has been) so sold or
released and as may be in possession of Pledgee and has not theretofore been
released pursuant to this Agreement.
 
Section 2.7.        Bankruptcy.  Without limitation of the absolute nature of
this Agreement, Pledgor and Pledgee agree that (a) this Agreement shall
constitute a “security agreement” for purposes of 11 U.S.C. Section 552(b), (b)
the security interests created by this Agreement extend to property of Pledgor
acquired before the commencement of a case in bankruptcy and to all amounts of
Collateral paid as payments, and (c) such security interests shall extend to all
such payments acquired by the estate after the commencement of any case in
bankruptcy.  Pledgor and Pledgee confirm that (i) this Agreement, (ii) the
obligations of Pledgor hereunder, and (iii) the security interests created by
Pledgor hereunder not constitute a fraudulent transfer or conveyance for
purposes of the Bankruptcy Code, the Uniform Fraudulent Conveyance Act, the
Uniform Fraudulent Transfer Act or any other federal, state or foreign
bankruptcy, insolvency, receivership or similar law to the extent applicable to
this Agreement, the obligations of Pledgor hereunder or the security interests
created by Pledgor hereunder.  To effectuate the foregoing intention, the
parties hereby irrevocably agree that the obligations of Pledgor under this
Agreement shall be limited to the maximum amount as will result in the
obligations of Pledgor under this Agreement not constituting a fraudulent
transfer or conveyance.
 
ARTICLE III
 
REPRESENTATIONS, WARRANTIES AND COVENANTS
 
Section 3.1.        Representations and Warranties.  Pledgor represents and
warrants that on the date hereof:
 
(a)             Pledgor is the sole owner of the Membership Interests.
 
 
 
5

--------------------------------------------------------------------------------

 
 
(b)            Pledgor is the sole owner, beneficially and of record, of
interests in the Collateral, subject to no pledge, lien, mortgage, security
interest, charge, option or other encumbrance whatsoever, except the liens and
security interests created by this Agreement.  No financing statement covering
the Collateral, or any part thereof, has been or will be filed with any filing
officer, except as required hereunder.
 
(c)            Pledgor has the right in and good title to the Collateral and has
full right, power and authority to pledge the Collateral pursuant to this
Agreement and to execute, deliver and perform its obligations in accordance with
the terms of this Agreement, without the consent or approval of any person or
entity other than Pledgee.
 
(d)            The Membership Interests are uncertificated and no other
ownership or beneficial interest in any portion of the Collateral is evidenced
by any certificate or any other document that is an instrument (as defined in
the Uniform Commercial Code).
 
(e)            This Agreement has been duly executed and delivered by Pledgor.
 
(f)             This Agreement constitutes a legal, valid and binding obligation
of Pledgor, enforceable against Pledgor in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency, moratorium
or similar laws affecting the enforcement or creditors’ rights generally.
 
(g)            Once the pledge of the Collateral hereunder is effective and the
related UCC Financing Statement has been filed, Pledgee will have a valid, legal
and perfected first priority security interest in all of the Collateral as to
which perfection is governed by filing.
 
(h)            Pledgor’s complete legal name is set forth in the preamble of
this Agreement.  All records of Pledgor relative to the Collateral are and will
be kept at Pledgor’s principal place of business which as of the date hereof is
located at c/o BRT Realty Trust, 60 Cutter Mill Road, Suite 303, Great Neck, New
York 11021, Attn:  Jeffrey A. Gould, President.
 
(i)              No dispute, right of setoff, counterclaim or defenses exist
with respect to any part of the Collateral.
 
Section 3.2.        Covenants.
 
(a)             Pledgor covenants and agrees that it will defend Pledgee’s
right, title and security interest in and to the Collateral and the respective
proceeds thereof against the claims and demands of all persons whomsoever.
 
(b)             Pledgor covenants and agrees that, without in each case the
prior written consent of Pledgee,
 
 
 
6

--------------------------------------------------------------------------------

 
 
(i)       Pledgor will not sell, transfer or convey any interest in, or suffer
or permit any pledge, lien, security interest, charge, option or other
encumbrance to be created upon or with respect to the Collateral and the
respective proceeds thereof (except the liens and security interests created by
this Agreement); and any such transfer shall be subject to this Agreement, and
the transferee shall assume the obligations of Pledgor with respect to such
Collateral and the proceeds thereof; provided that Pledgor may transfer its
interest in the Membership Interests as permitted pursuant to Section 8.03 of
the Operating Agreement or as otherwise permitted by Pledgee in writing so long
as the transferee provides a pledge of its interest in the transfereed
Membership Interests in the same form and substance of this Agreement;
 
(ii)      Pledgor (1) will not amend, modify or supplement any Pledged Interests
without the prior written consent of Pledgee and (2) will defend its title or
interest thereto or therein against any and all pledges, liens, security
interests, charges, options or other encumbrances of any nature, however arising
of all persons whomsoever; provided that the foregoing shall not prohibit
amendments to the Operating Agreement permitted pursuant to the terms thereof or
with the written consent of the TL Member to be granted or withheld in its sole
discretion; and
 
(iii)     Pledgor will not permit or suffer to be issued or consent to the
issuance of any additional limited liability company membership interests in the
Company that would cause a dilution of the Membership Interests but only to the
extent Pledgor has the right or authority to prohibit or consent to the same.
 
(c)             Pledgor covenants and agrees that it will take no action that
would violate any of the terms of this Agreement.
 
(d)             Pledgor covenants and agrees that it will take no action that
would cause any of the representations contained in Section 3.1 to fail to be
true at any time.
 
(e)             Pledgor covenants and agrees, for purposes of hereafter assuring
the proper filing of financing statements and other security instruments, and
the location of such filings, Pledgor will not, without giving Pledgee at least
10 days’ prior notice, change its name, address of residence or place of
business (which are as set forth in Section 3.1(h)).
 
(f)             Pledgor covenants and agrees that it will defend Pledgee’s
right, title and security interest in and to the Collateral and the respective
proceeds thereof against the claims and demands of all persons whomsoever.
 
(g)             Pledgor covenants and agrees that it shall pay all taxes and
other charges against the Collateral, shall not use the Collateral illegally,
and shall not permit to exist any loss, theft, damage or destruction of the
Collateral and shall not permit to exist any levy, seizure or attachment of the
Collateral.
 
(h)             Pledgor covenants and agrees that it will not assent to or enter
into any amendment or modification, directly or indirectly, of the Company’s
organizational documents except as expressly provided pursuant to the terms
thereof or with the prior written consent of the TL Member to be granted or
withheld in its sole discretion.
 
 
 
7

--------------------------------------------------------------------------------

 
 
(i)              Pledgor covenants and agrees that, within sixty (60) says of
the date hereof, Pledgor shall cause the Membership Interests of the Company to
be represented by a membership certificate issued by the Company to Pledgor as a
member of the Company.  In which case, the following shall apply:
 
(i)       Pledgor’s membership certificate shall represent Pledgor’s entire
membership interest in the Company;
 
(ii)      Pledgor’s membership interest in the Company shall for all purposes be
personal property;
 
(iii)     No member shall have any interest in the specific property of the
Company;
 
(iv)    All membership certificates shall be a certificated security for purpose
of Article 8 of the Uniform Commercial Code of the State of New York and the
Uniform Commercial Code of any other jurisdiction;
 
(v)     All membership certificates shall bear the following legend:   “This
certificate evidences an interest in BRTL LLC and shall be a security for
purposes of Article 8 of the Uniform Commercial Code of the State of New York
and the Uniform Commercial Code of any other jurisdiction.”  The foregoing
provision shall not be amended, and no such purported amendment to this
provision shall be effective until all outstanding membership certificates have
been surrendered for cancellation.
 
ARTICLE IV  
 
MISCELLANEOUS
 
Section 4.1.        Survival.  This Agreement and all covenants, agreements,
representations and warranties made herein and in the certificates delivered
pursuant hereto shall survive the execution and delivery of this Agreement, and
shall continue in full force and effect so long as any portion of the
Obligations is outstanding and unpaid or such longer period as is set forth
herein.  Whenever in this Agreement any of the parties hereto is referred to,
such reference shall be deemed to include the permitted successors and permitted
assigns of such party.  All covenants, promises and agreements in this Agreement
contained, by or on behalf of Pledgor,  shall bind Pledgor and its successors
and assigns, and shall inure to the benefit of Pledgee and its successors and
assigns.
 
Section 4.2.        Governing Law.
 
(a)             This Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York.
 
(b)            Any legal suit, action or proceeding against Pledgor or Pledgee
arising out of or relating to this Agreement may be instituted in any federal or
state court in New York, New York.  Pledgor hereby (i) irrevocably waives, to
the fullest extent permitted by applicable law, any objection which it may now
or hereafter have to the laying of venue of any such suit, action or proceeding
brought in such a court and any claim that any such proceeding brought in such a
court has been brought in an inconvenient forum, and (ii) irrevocably submits to
the nonexclusive jurisdiction of any such court in any such suit, action or
proceeding.
 
 
 
8

--------------------------------------------------------------------------------

 
 
Section 4.3.        Modification; Waiver in Writing.  This Agreement may not be
amended or waived, nor shall any consent or approval of Pledgee be granted
hereunder, unless such amendment, waiver, consent or approval is in writing
signed by Pledgee and Pledgor.
 
Section 4.4.        Notices.  Any notice, communication or request required or
permitted to be given hereunder shall be given in accordance with Section 12.04
of the Operating Agreement.
 
Section 4.5.        Severability.  Wherever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.
 
Section 4.6.        Counterparts.  A party to this Agreement may deliver
executed signature pages to this Agreement by facsimile transmission or
electronic mail attachment to any other parties, which facsimile copy or
electronic mail attachment shall be deemed to be an original executed signature
page; provided, however, that such party shall deliver an original signature
page to the other ppromptly thereafter.  This Agreement may be executed in any
number of counterparts, each of which shall be deemed an original and all of
which counterparts together shall constitute one agreement with the same effect
as if the parties to this Agreement had signed the same signature page.
 
Section 4.7.        Expenses.  Pledgor will upon demand pay to Pledgee the
amount of any and all out-of-pocket expenses, including, without being limited
to, the reasonable fees and expenses of its counsel and of any experts and
agents, that Pledgee may incur in connection with the custody, preservation, use
or operation of, or the sale of, collection from or other realization upon, any
of the Collateral, the exercise or enforcement of any of the rights of Pledgee
hereunder or the failure by Pledgor to perform or observe any of the provisions
hereof.
 


 


 
(signatures appear on next page)
 
 
9

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, Pledgor and Pledgee have each caused this Agreement to be
duly executed by its respective duly authorized representative, all as of the
day and year first above written.
 
 

  PLEDGOR      
BRT TORCH MEMBER LLC,
a Delaware limited liability company
     
 
By:
/s/ Mark H. Lundy     Name: Mark H. Lundy     Title: Senior Vice President      

 
 

  PLEDGOR      
DEBT OPPORTUNITY FUND III, LLC,
a Delaware limited liability company
     
 
By:
/s/ Trevor Rozowsky     Name: Trevor Rozowsky     Title: Managing Director      


 


Joinder of the Company


The undersigned hereby acknowledges and approves Pledgor’s pledge of its
membership interests in BRTL LLC in accordance with the terms of this Agreement.
 
 

  BRTL LLC,  a Delaware limited liability company       By:   BRT Torch Member
LLC, a Delaware limited liability company, its managing member

 
 
 
By:
/s/ Mark H. Lundy       Name: Mark H. Lundy       Title: Senior Vice President  
     

 

 
 

--------------------------------------------------------------------------------


